Title: To Thomas Jefferson from Reuben B. Hicks, 10 August 1821
From: Hicks, Reuben B.
To: Jefferson, Thomas


Sir
Darvills
10 Augt 1821
Having a nephew now prepared for College and wishing him to graduate at the Central College of Virginia unless he would loose too much time in waiting for the operations of that institution, I deem it expedient to request of you information respecting when you suppose it will be ready for the reception of students—My particular desire to have my own children and those under my care educated in their native State is the only apology I have to offer as a stranger for troubleing you on this occasionI am Dr Sir Respectfully Yr Obt SevtR B Hicks